 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DONALD AUTEN,                                     No. 2:19-cv-01679 JAM AC PS
12                       Plaintiff,
13           v.                                         ORDER
14    COUNTY OF CALAVERAS,
15                       Defendant.
16

17          Plaintiff is proceeding in this case in pro per. The proceeding has accordingly been

18   referred to the magistrate judge by E.D. Cal. R. (“Local Rule”) 302(c)(21).

19          Plaintiff has requested a first extension of time to file his first amended complaint. ECF

20   No. 4. Plaintiff indicates that due to power outages and mail delays in his rural area he did not

21   receive the order granting him leave to amend his complaint until October 29, 2019. Id. at 1.

22   Plaintiff also indicated that he will attend the Pro Se Help Day at the Kennedy Learning Center on

23   November 15, 2019. Id.

24          For good cause shown, IT IS HEREBY ORDERED that:

25          1. Plaintiff shall file an amended complaint by December 6, 2019.

26   ////

27   ////

28   ////
 1         2. If plaintiff fails to timely comply with this order, the undersigned may recommend
 2            that this action be dismissed for failure to prosecute.
 3   DATED: November 7, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
